Case 7:19-cv-00566-GEC-PMS Document 23 Filed 07/31/20 Page 1 of 28 Pageid#: 184




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

  MICHAEL ANDRE BROWN,                          )       CASE NO. 7:19CV00566
                                                )
         Petitioner,                            )
  v.                                            )       MEMORANDUM OPINION
                                                )
  HAROLD W. CLARKE,                             )       By: Hon. Glen E. Conrad
                                                )       Senior United States District Judge
         Respondent.                            )


         Petitioner Michael Andre Brown, a prisoner proceeding pro se, filed a petition for a writ of

  habeas corpus, pursuant to 28 U.S.C. § 2254. He challenges the validity of his confinement under

  a 2015 judgment from the Rockingham County Circuit Court, convicting him of distribution of

  heroin and possession with intent to distribute heroin, both in violation of Virginia Code § 18.2-

  248. The matter is presently before the court on the respondent’s motions to dismiss and Brown’s

  responses thereto. For the reasons set forth below, the court concludes that the respondent’s

  motions must be granted.

                                           I. BACKGROUND

                                        A. Procedural History

         On July 11, 2014, law enforcement officers arrested Brown after he made a controlled drug

  sale to a confidential informant and left the scene. He was charged with four offenses: possession

  of ecstasy without a valid prescription, possession of crack cocaine with intent to distribute (third

  offense), possession of heroin with intent to distribute (third offense), and distribution of a

  controlled substance (third offense). On December 2, 2014, the Commonwealth amended one of

  the warrants, reducing possession of cocaine with intent to distribute to simple possession of

  cocaine. Following that amendment, Brown waived his preliminary hearing in General District
Case 7:19-cv-00566-GEC-PMS Document 23 Filed 07/31/20 Page 2 of 28 Pageid#: 185




  Court on all four charges. The grand jury then indicted Brown on December 15, 2014, for

  possession of 3,4-methylenedioxyethcathinone (ecstasy), possession of cocaine, and two counts of

  violating Virginia Code § 18.2-248, third offense. Those last two indictments had identical

  wording, tracking the language of § 18.2-248, and charged that on July 11, 2014, Brown did

  “unlawfully and feloniously manufacture, sell, give, or distribute or possess with the intent to

  manufacture, sell, give or distribute a schedule I controlled substance,” namely heroin.

         Brown filed a “motion to consolidate the duplicative indictments/double jeopardy,”

  challenging the two charges for a single crime of possession with intent to distribute heroin. On

  March 13, 2015, the Circuit Court denied the motion, finding that one indictment covered the

  actual distribution to the informant, whereas the other indictment covered his possession of twenty

  baggies of heroin on his person, with intent to distribute, when he was detained after the controlled

  buy had ended. (Hr’g Tr. at 3–4, March 13, 2015.) Subsequently, the two heroin charges were set

  for trial on June 26, 2015, and the other two charges were set for July 23, 2015. (Hr’g Tr. at 5,

  April 16, 2015.) On May 18, 2015, a grand jury direct indicted Brown for possession of cocaine

  with intent to distribute on July 11, 2014. At Brown’s request, that charge was included for trial

  on June 26, 2015, with the heroin cases. (Hr’g Tr. at 3, May 26, 2015.)

         Following presentation of the evidence to the jury on June 26, 2015, but before jury

  instructions and closing arguments, Brown decided to plead guilty to one of the heroin indictments,

  admitting that he sold heroin to the informant on July 11, 2014. After instructions on the remaining

  charges, the jury deliberated and convicted Brown of possessing heroin with the intent to

  distribute, but the jury found him “not guilty” of possession with intent to distribute cocaine. The

  jury recommended a sentence of twenty years in prison. The Court ordered a presentence report

  and scheduled the matter for a sentencing hearing.



                                                   2
Case 7:19-cv-00566-GEC-PMS Document 23 Filed 07/31/20 Page 3 of 28 Pageid#: 186




          Two weeks after the jury trial, the confidential informant was indicted for distribution of

  methamphetamine in Shenandoah County on July 9 and July 12, 2014, very close in time to her

  purchase of heroin from Brown. The Commonwealth had not provided information about those

  pending charges to defense counsel before trial, although the government had provided

  information about charges pending against the informant for drug dealing in September 2014.

  Learning of this new impeachment information, which the government should have disclosed pre-

  trial under Brady v. Maryland, 373 U.S. 83 (1963), Brown moved the Court to vacate his

  conviction, allow withdrawal of his guilty plea, and grant a new trial on those charges. The Court

  denied the motion. (Hr’g Tr. at 23–24, October 29, 2015.) Subsequently, the Court sentenced

  Brown to ten years (the mandatory minimum) on the charge to which he had pled guilty and

  imposed twenty years in accord with the jury’s recommendation, the sentences to run

  consecutively. (Id. at 31–33.) 1

          Brown noted his appeal to the Court of Appeals of Virginia, raising two issues: (1) the

  Circuit Court’s denial of the motion to consolidate the duplicate indictments, thereby violating his

  right against double jeopardy, and (2) the Court’s failure to grant a new trial on both heroin

  charges, based on the government’s Brady violation. The Court of Appeals held that Brown had

  waived his double jeopardy objection by pleading guilty to one of the charges. As for the Brady

  violation, the Court agreed with the trial court that Brown had suffered no prejudice from the

  violation; counsel had effectively impeached the informant, showing that she had pending drug

  charges, used heroin, and worked as an informant to help her children get out of trouble. The




          1
            The Circuit Court record reveals that the remaining charges against Brown, scheduled for July 23, 2015,
  were nolle prossed by the Commonwealth.

                                                         3
Case 7:19-cv-00566-GEC-PMS Document 23 Filed 07/31/20 Page 4 of 28 Pageid#: 187




  Court further held that ample other evidence supported the convictions. Brown’s appeal was

  denied on May 24, 2016. (R. at 54–56.) 2

           Brown appealed to the Supreme Court of Virginia. By order entered May 22, 2017, the

  Court refused the Brady issue and dismissed the double jeopardy/duplicative indictments issue for

  failure to comply with Rule 5:17(c)(1)(iii) of the Rules of the Supreme Court of Virginia. (R. at

  59.) Brown sought a delayed appeal under Virginia Code § 19.2-321.2, alleging ineffective

  assistance of counsel in failing to comply with the Rules of Court. The Court granted leave to file

  a delayed appeal, limited to the double jeopardy/duplicative indictments issue, by order entered

  November 8, 2017. (Id. at 63.) On August 15, 2018, the Court again dismissed the appeal for

  failure to comply with Rule 5:17(c)(1)(iii), and Brown’s petition for rehearing was denied on

  October 5, 2018. (Id. at 67–68.) Brown did not appeal to the United States Supreme Court.

           On February 11, 2019, Brown mailed his state habeas petition to the Rockingham County

  Circuit Court, raising four claims of ineffective assistance of counsel: (1) ineffective handling of

  the motion to set aside the jury verdict and guilty plea based on Brady, (2) misadvising Brown that

  he had no viable entrapment defense, (3) failing to present evidence that the informant perjured

  herself by testifying that she was working with police to get favorable treatment for her daughter

  when she started working for police on or before July 3, 2014, while her daughter’s charges did

  not arise until July 11, 2014, and (4) misadvising Brown that he could still appeal the duplicative

  indictment/double jeopardy issue even if he pled guilty. (Final Order at 3–4, Pet. Ex. 4 at 56–57,

  ECF 1.) In its final order of May 17, 2019, the Circuit Court found the first three habeas claims

  were time-barred, because the May 22, 2017, order of the Supreme Court of Virginia was the final



           2
             Where possible, citations herein are made to the paginated record of the Court of Appeals of Virginia,
  hereafter “R.” The court has reviewed the records and transcripts from all state courts, but the only record with page
  numbers is from the Court of Appeals.

                                                            4
Case 7:19-cv-00566-GEC-PMS Document 23 Filed 07/31/20 Page 5 of 28 Pageid#: 188




  order of the case, except for the limited exception granted for the delayed appeal of a single issue,

  the double jeopardy/duplicative indictment claim. Further, the Court also found that all four of

  Brown’s ineffective assistance of counsel claims failed on the merits under Strickland v.

  Washington, 466 U.S. 668 (1984). (Final Order at 5, Pet. Ex. 4 at 58.) Brown did not appeal this

  decision to the Supreme Court of Virginia. On August 5, 2019, Brown filed his federal habeas

  petition, and the respondent moved to dismiss it. On January 3, 2020, Brown moved to supplement

  his petition; by order entered January 10, 2020, the court granted leave for filing the supplement

  attached to Brown’s motion. The respondent then filed a supplemental motion to dismiss. Brown

  has responded to both motions, making the matter ripe for disposition.

                                         B. Facts of the Case

         In the light most favorable to the Commonwealth, the party prevailing at trial, the evidence

  at trial established the following:

                 At trial, Jeannie Barton [the informant] testified she worked with the
                 police to make an undercover purchase of heroin from [Brown] on
                 July 11, 2014. The transaction was recorded on a device hidden in
                 Barton’s car, and the recording was played for the jury at trial. The
                 police kept Barton under surveillance as she drove from the location
                 where she and her vehicle were searched, to the place where the
                 transaction occurred, and to the site where Barton relinquished the
                 heroin she had purchased from [Brown]. The police arrested
                 [Brown] shortly after the transaction. There was heroin and cocaine
                 in [Brown’s] possession.

                 Barton testified she was cooperating with the police with the hope
                 of gaining favorable treatment for her two children, who were facing
                 drug charges. Barton admitted that, at the time of trial, she had drug
                 distribution charges pending against her based upon conduct that
                 occurred in September 2014. She also revealed that she was
                 addicted to heroin. [Brown] testified that he was a drug addict and
                 that he sold heroin to Barton.

  Brown v. Commonwealth, No. 1762-15-3, slip op. at 2 (Va. Ct. App. May 24, 2016). At the time

  of his arrest, Brown had on his person twenty individual baggies of heroin (12 grams total), three

                                                   5
Case 7:19-cv-00566-GEC-PMS Document 23 Filed 07/31/20 Page 6 of 28 Pageid#: 189




  baggies of cocaine (9.6 grams total), and some capsules Brown later identified as ecstasy; these

  baggies and items were all together in a larger baggie, concealed in the front of Brown’s waistband.

  Brown testified that both the heroin and cocaine were for his personal use. Investigator Watson,

  an officer with thirteen years of experience in law enforcement, qualified as an expert on drug

  trafficking. Watson opined that the drugs, as found on Brown at the time of his arrest, were

  inconsistent with personal use, based upon the quantity, the packaging, and where they were

  concealed. According to Watson, a heroin user normally consumes two to four doses per day, a

  dose being .02–.03 grams. A heavy user could use eight to ten such doses per day. The larger

  baggies of heroin on Brown could easily be broken into twenty single-dose packets for individual

  purchase, packaged in the smaller purple baggies also found on Brown’s person. (Trial Tr. at 144,

  164–68.)

                                        C. Petitioner’s Claims

         Brown alleges the following claims for relief in his § 2254 petition and supplement:

         1. Trial counsel was ineffective in presenting the motion to set aside the jury verdict and

             guilty plea due to the Brady violation;

         2. Trial counsel was ineffective in advising Brown that entrapment did not apply to his

             case;

         3. Trial counsel was ineffective in failing to present available evidence that the Deputy

             Commonwealth’s Attorney knowingly presented false, perjured, and misleading

             evidence, namely that Barton cooperated with law enforcement to gain favorable

             treatment for her daughter on charges originating on July 11, 2014, where available

             evidence showed that Ms. Barton started working for the police on or before July 3, not

             July 11, 2014;



                                                   6
Case 7:19-cv-00566-GEC-PMS Document 23 Filed 07/31/20 Page 7 of 28 Pageid#: 190




           4. Trial counsel was ineffective in advising Brown that he could still appeal the

                duplicative indictment/double jeopardy issue if he pled guilty;

           5. Brown’s procedural default is excused in this case because Virginia’s direct appeal

                scheme violates the United States Constitution; 3

           6. Trial and appellate counsel were ineffective in failing to challenge fatally flawed

                indictments on due process grounds; and

           7. Trial and appellate counsel were ineffective in failing to properly challenge Brown’s

                conviction on the basis of double jeopardy.

                                                      II. DISCUSSION

                                             A. Procedural Requirements

           As amended by the Antiterrorism and Effective Death Penalty Act (AEDPA), federal

  statutes require state prisoners to meet several procedural requirements before a federal court may

  grant relief in habeas corpus. First, the petitioner must timely file his claim, generally within one

  year from the date on which the state court judgment became final. 28 U.S.C. 2244(d)(1)(A).

  Next, he must exhaust his state court remedies before filing in federal court.                                 28 U.S.C.

  § 2254(b)(1)(A).

           1. Timeliness

           As applicable to this case, 28 U.S.C. § 2244(d)(1)(A) requires a petition for habeas corpus

  to be filed within one year from “the date on which the judgment became final by the conclusion

  of direct review or the expiration of the time for seeking such review.” Id. The statute further

  provides that:



           3
             This allegation is not a proper claim for relief in itself, but is a misstatement of a defense to the respondent’s
  allegations that Brown’s other claims are procedurally defaulted. Thus, the court addresses the procedural default
  issues fully in section II(A)(2) below, but will not address claim 5 as a separate claim for relief.

                                                               7
Case 7:19-cv-00566-GEC-PMS Document 23 Filed 07/31/20 Page 8 of 28 Pageid#: 191




                 The time during which a properly filed application for State post-
                 conviction or other collateral review with respect to the pertinent
                 judgment or claim is pending shall not be counted toward any period
                 of limitation under this subsection.

  28 U.S.C. § 2244(d)(2). Brown filed his petition in this court on August 5, 2019.

         The respondent argues that Brown’s petition is untimely, except for the issue of duplicative

  indictments/double jeopardy, for which he was granted a delayed appeal. For all other issues, the

  respondent argues that the statute of limitations began running on August 20, 2017, the last date

  on which Brown could have filed a petition for certiorari in the United States Supreme Court from

  the May 22, 2017, order of the Supreme Court of Virginia, refusing Brown’s appeal on one issue

  and dismissing the other issue on procedural grounds. The respondent’s argument, however,

  contradicts the United States Supreme Court’s interpretation of the statute.

                 [W]here a state court grants a criminal defendant the right to file an
                 out-of-time direct appeal during state collateral review, but before
                 the defendant has first sought federal habeas relief, his judgment is
                 not yet “final” for purposes of § 2244(d)(1).

  Jimenez v. Quarterman, 555 U.S. 113, 121 (2009).

         Admittedly, in Jimenez the entire appeal was filed out of time, whereas the Supreme Court

  of Virginia refused Brown’s appeal on one issue and later granted a delayed appeal limited to

  another issue. Under the language of the statute, however, this difference does not affect the

  timeliness analysis. The statute begins to run from “the date on which the judgment became final

  by the conclusion of direct review or the expiration of the time for seeking such review.” 28 U.S.C.

  § 2244(d)(1)(A) (emphasis added). Once the Court allowed the matter to be re-opened for

  consideration of an issue on direct review, “petitioner’s conviction was no longer final for purposes

  of § 2244(d)(1)(A). Rather, the order granting an out-of-time appeal restored the pendency of the




                                                   8
Case 7:19-cv-00566-GEC-PMS Document 23 Filed 07/31/20 Page 9 of 28 Pageid#: 192




  direct appeal.” 4 Jimenez, 555 U.S. at 120. So long as a direct appeal was pending, whether for a

  single legal issue or for many, then the judgment could not be “final” under the statutory definition,

  because the judgment could be vacated or reversed. To hold otherwise would require a petitioner

  either to file multiple habeas petitions, one to preserve issues decided earlier and another for claims

  addressed by the state court substantially later (which would be prohibited as a second or

  successive petition); or to include all issues in one federal petition that might have to be filed before

  the state has finished deciding the later issues (making those issues unexhausted). These options

  effectively would leave a petitioner without a federal habeas remedy. The holding in Jimenez,

  however, balances the petitioner’s right to federal review with the AEDPA goals of promoting

  comity and federalism by giving the state court the first opportunity to review all claims raised by

  a petitioner and to correct any constitutional violation.

          Based on this analysis, the statute of limitations for Brown began to run on January 3, 2019,

  the last date on which he could have sought certiorari review in the United States Supreme Court

  from the Supreme Court of Virginia’s final order of October 5, 2018, denying rehearing on the

  dismissal of Brown’s delayed state appeal. Caspari v. Bohlen, 510 U.S. 383, 390–91 (1994)

  (noting that a state judgment becomes final when the availability of direct appeal to the state courts

  has been exhausted and the time for filing a petition for a writ of certiorari has elapsed or a timely

  filed petition has been denied; the time for filing a petition for a writ of certiorari is 90 days after

  the final order of the state’s highest court). Brown’s federal petition was filed well within one year

  of that date, on August 5, 2019. Even his supplemental petition was timely filed on January 3,

  2020, exactly one year from when the statute of limitations began running. Accordingly, the court



          4
          The court has omitted internal quotation marks, alterations, and/or citations here and elsewhere in this
  memorandum opinion, unless otherwise noted.


                                                           9
Case 7:19-cv-00566-GEC-PMS Document 23 Filed 07/31/20 Page 10 of 28 Pageid#: 193




  need not address whether the limitation period was tolled by the state habeas proceedings. 5

  Brown’s petition and supplement are timely.

           2. Exhaustion and Procedural Default

           To exhaust his claims, a petitioner must present his federal constitutional claims to the

  highest state court before he may obtain federal habeas relief. O’Sullivan v. Boerckel, 526 U.S.

  838, 842 (1999). So long as the claim is fairly and properly presented to the highest state court,

  either on direct appeal or in state collateral proceedings, then the claim is exhausted. Baker v.

  Corcoran, 220 F.3d 276, 288 (4th Cir. 2000). Failure to exhaust “deprive[s] the state courts of an

  opportunity to address those claims in the first instance.” Coleman v. Thompson, 501 U.S. 722,

  732 (1991). When a petitioner has no more state remedies available, his claim has been exhausted.

  When the state court rules that petitioner has procedurally defaulted his claims, those claims are

  simultaneously exhausted and defaulted. Id. Likewise, if a petitioner has not sought review in the

  highest state court and cannot now do so because of time limits or other procedural bars, the claim

  is simultaneously exhausted and defaulted. Id.

           Because Brown did not appeal his state habeas case to the Supreme Court of Virginia, none

  of his ineffective assistance of counsel claims has been presented to the state’s highest court.

  Brown can no longer present those claims to the state’s highest court, as the time for appeal has

  passed, and he cannot file a second state habeas petition under state law. Va. Code § 8.01-

  654(B)(2). There is no other state remedy available for presenting these claims to the state’s

  highest court. Accordingly, they are simultaneously exhausted and defaulted.



            5
              The respondent argues that the state petition could not toll the federal statute of limitations, first because
  the federal statute of limitations had already expired by the time the state habeas was filed on February 11, 2019, an
  argument the court has just rejected, or second, because the state habeas court ruled that three out of Brown’s four
  issues were time barred under state law, and an untimely state petition is not properly filed. Artuz v. Bennett, 531
  U.S. 4, 11 (2000). Because part of Brown’s petition was timely under state law, however, this court would consider
  the petition properly filed if it were necessary to address the tolling issue.

                                                             10
Case 7:19-cv-00566-GEC-PMS Document 23 Filed 07/31/20 Page 11 of 28 Pageid#: 194




         “If a state court clearly and expressly bases its dismissal of a habeas petitioner’s claim on

  a state procedural rule, and that procedural rule provides an independent and adequate ground for

  the dismissal, the habeas petitioner has procedurally defaulted his federal habeas claim.” Breard

  v. Pruett, 134 F.3d 615, 619 (4th Cir. 1998). For such defaulted claims, a petitioner must normally

  show both cause for the default and actual prejudice as a result of the claimed federal violation

  before a federal court can consider the merits of the claim. Coleman, 501 U.S. at 750. Brown has

  unartfully asserted a corollary of this rule: When a petitioner seeks federal relief for a defaulted

  claim of ineffective assistance of counsel at his trial, the Supreme Court applies a special test for

  “cause and prejudice.” Martinez v. Ryan, 566 U.S. 1, 13–15 (2012). The Court will review

  defaulted claims for ineffective assistance of counsel if the following criteria are met: (1) the claim

  of ineffective assistance of trial counsel must be a “substantial claim;” (2) the “cause” is the lack

  of counsel or ineffectiveness of counsel in state habeas proceedings, based on the standards of

  Strickland v. Washington, 466 U.S. 668 (1984); (3) the state post-conviction proceeding was the

  first time ineffective assistance of counsel was raised; and (4) the state post-conviction proceeding

  was the first one in which the petitioner was actually or effectively allowed by state law to raise

  the claim. Martinez, 566 U.S. at 13–15; Trevino v. Thaler, 569 U.S. 413, 423 (2013).

         Brown filed his Circuit Court habeas petition pro se. Under Virginia law, ineffective

  assistance of counsel claims are not considered on direct appeal. Lenz v. Commonwealth, 544

  S.E. 2d 299, 304 (Va. 2001). Thus, Brown has satisfied the second, third, and fourth criteria of

  the Martinez test for each of his ineffective assistance claims. The remaining factor is whether

  each claim constitutes a “substantial claim.” A substantial claim is simply one that has some merit.

  Martinez, 566 U.S. at 14. For any claim that meets this test, this court can consider the merits of

  that claim, including taking evidence if necessary. However, finding that a constitutional claim



                                                    11
Case 7:19-cv-00566-GEC-PMS Document 23 Filed 07/31/20 Page 12 of 28 Pageid#: 195




  has some merit is not the same as deciding that Brown is entitled to relief under§ 2254 on that

  claim. Id. at 17.

                                        B. Analysis of Claims

         The court examines each ineffective assistance of counsel claim using the deferential

  requirements set forth in Strickland: A petitioner must show that (1) counsel’s performance was

  so deficient that he was not functioning as counsel guaranteed by the Sixth Amendment, meaning

  that counsel’s performance fell below “an objective standard of reasonableness . . . under

  prevailing professional norms,” and (2) that the deficient performance prejudiced the defense,

  meaning “there is a reasonable probability that, but for counsel’s unprofessional errors, the result

  of the proceedings would have been different.” Strickland, 466 U.S. at 687–88, 694. A petitioner

  must meet both prongs of the test; neither deficiency alone nor prejudice alone will suffice. Id. at

  697.

         1. Claim 1: Ineffective assistance of trial counsel in presenting the motion to set aside the
            jury verdict and guilty plea because of the Brady violation

         As discussed in the procedural background, the government failed to disclose before

  Brown’s trial that Barton was pending indictment in Shenandoah County for distribution of

  methamphetamine on July 9 and July 12, 2014. Counsel argued that this evidence, had it been

  timely disclosed, would have been used to impeach Barton’s testimony that she was working with

  police to help her children, because she obviously needed to help herself, too. Brown also alleges

  that Barton was working with law enforcement in Shenandoah County on July 3, 2014, to avoid

  an arrest for charges on that date, and that Barton purchased heroin from Brown on July 3, 2014,

  for which Brown had also been arrested. Brown alleges that he told his attorney about the July 3

  transaction before his trial date and that counsel failed to investigate the facts surrounding that




                                                  12
Case 7:19-cv-00566-GEC-PMS Document 23 Filed 07/31/20 Page 13 of 28 Pageid#: 196




  transaction, which could have further impeached Barton’s testimony. 6 He further alleged that

  Barton testified falsely at trial that she had no charges against her before July 11, 2014.

           The deficient performance that Brown alleges regarding counsel’s argument on the motion

  is that (1) counsel was “equivocal and indecisive” because counsel called Barton’s testimony about

  working undercover to help her children a “half-truth” rather than calling it a falsehood; (2) counsel

  stated that the government’s Brady violation was unintentional; (3) counsel failed to bring the trial

  transcript to Court for the motion hearing and was generally unprepared and unfamiliar with the

  facts when he argued the motion; and (4) counsel failed to apprise the Court of Barton’s

  involvement with law enforcement before July 11, 2014, and her alleged perjury about charges

  before that date. 7

           Under Strickland, a reviewing court must strongly presume that counsel rendered adequate

  performance and made all significant decisions in the exercise of reasonable judgment. Strickland,

  466 U.S. at 690. The reviewing court must not rely upon “the distorting effects of hindsight,” but

  must presume that counsel’s decisions and actions fell within the wide range of reasonable strategy

  decisions. Id. at 689–90. Giving trial counsel the benefit of this presumption, trial counsel’s

  decisions to acknowledge to the Court that the Commonwealth’s Attorney did not intentionally

  fail to turn over exculpatory information, and to refer to Barton’s testimony as a half-truth, did not

  constitute deficient performance. Indeed, good advocates know that “conceding points that are

  not fatal to your ultimate position” can enhance the credibility of the overall argument. Kenneth



           6
              There can be no Brady claim related to Barton’s prior undercover purchase from Brown in Shenandoah
  County, as Brady is not violated if the information allegedly withheld by the prosecutor was reasonably available to
  the defendant. Hoke v. Netherland, 92 F.3d 1350, 1355 (4th Cir. 1996). Not only was Brown obviously aware of
  Barton’s undercover purchase from him on July 3, as he was arrested and charged for the distribution on that date, but
  he also states that he shared this information with his attorney.
            7
              Brown also argues that counsel misadvised him to plead guilty because Barton was a credible witness that
  the jury seemed to believe; however, that allegation has no bearing on counsel’s performance in presenting the motion
  to set aside the jury verdict and allow withdrawal of the guilty plea.

                                                           13
Case 7:19-cv-00566-GEC-PMS Document 23 Filed 07/31/20 Page 14 of 28 Pageid#: 197




  J. Melilli, Personal Credibility and Trial Advocacy, 40 Am. J. Trial Advoc. 227, 231 (2016).

  Furthermore, failure to disclose material exculpatory evidence to the defense violates due process

  whether the government’s actions are intentional or not.          Brady, 373 U.S. at 87.        Thus,

  acknowledging that the prosecutor did not act intentionally could not undermine or weaken

  counsel’s argument. Likewise, counsel would have been ill-advised to insist that Barton lied about

  trying to help her children, unless counsel had solid proof to refute her testimony on that point; the

  strongest position counsel had, under the facts available, was that Barton’s testimony contained a

  lie of omission: She failed to disclose that she was trying to improve her own legal situation as

  well as to help her children.

         Counsel also had no factual foundation to argue that Barton committed perjury by testifying

  that she had received no drug charges before July 11, 2014. Although Barton may have been

  detected distributing drugs on July 9 and even on July 3, 2014, there is no evidence that she was

  charged for those crimes before July 11, 2014. Review of Virginia’s online case information

  system reveals no charges against Barton before she was direct indicted by the grand jury in

  January 2015 for offense conduct that occurred in September 2014 and was later direct indicted in

  July 2015 for offenses that occurred on July 9 and July 12, 2014. Barton admitted in her testimony

  that she was a heroin addict with a two-gram per day habit and that she had been distributing drugs

  even after she stopped using heroin. (Trial Tr., June 26, 2015, at 128, 132–33.) Counsel did not

  perform deficiently by failing to accuse her of perjury when there is no evidence that she was ever

  charged before July 11, 2014.

         Assuming without deciding that counsel was deficient in preparing for the motion hearing

  and failing to bring the trial transcript to Court, Brown cannot meet the prejudice prong under

  Strickland on this claim. Meeting the prejudice prong requires showing a reasonable probability



                                                   14
Case 7:19-cv-00566-GEC-PMS Document 23 Filed 07/31/20 Page 15 of 28 Pageid#: 198




  that the hearing would have had a different outcome but for counsel’s deficient performance. That

  showing is also required to determine whether suppressed evidence is material under Brady.

  Failure to disclose exculpatory evidence violates due process only if the evidence is material.

  Brady, 373 U.S. at 432. Evidence is material “only if there is a reasonable probability that, had

  the evidence been disclosed to the defense, the result of the proceeding would have been different.

  United States v. Bagley, 473 U.S. 667, 682 (1985). Impeachment evidence falls within the Brady

  rule, and must be disclosed if exculpatory and material. Bagley, 473 U.S. at 669. However,

  impeachment evidence “may not be material if the State’s other evidence is strong enough to

  sustain confidence in the verdict.” Smith v. Cain, 565 U.S. 73, 76 (2012); United States v. Agurs,

  427 U.S. 97, 112–13 & n.21 (1976). When the State’s other evidence is strong and the withheld

  impeachment evidence is cumulative of other impeachment information already used at trial, the

  effect of the withheld evidence is not sufficient to undermine confidence in the jury’s verdict; thus,

  the evidence is not material, and a defendant’s due process rights have not been denied. Turner v.

  United States, __U.S.__, 137 S. Ct. 1885, 1895 (2017). That is the situation here.

         The withheld impeachment evidence—that Barton was about to be indicted for drug

  distribution on July 9 and July 12, 2014—was cumulative. Barton had already been impeached

  by evidence that she had pending charges for drug distribution in September 2014; she had

  acknowledged a motive of trying to secure lenient treatment for her children who were facing

  criminal charges; she acknowledged that she was a heroin addict; and she admitted distributing

  illegal drugs herself on other occasions. That she had two more pending distribution charges in

  addition to the ones she testified about would not likely have damaged her credibility more than

  the other impeachment information presented had already done. Further, the inference that she

  was trying to curry favor for herself does not show any more bias than trying to secure lenience



                                                   15
Case 7:19-cv-00566-GEC-PMS Document 23 Filed 07/31/20 Page 16 of 28 Pageid#: 199




  for her children. Indeed, some would say that a mother might be more inclined to lie to protect

  her children than herself. For these reasons, the court finds no reasonable probability that the

  wrongfully withheld, but cumulative impeachment evidence of Barton’s pending indictment

  would have changed the outcome of the trial, especially given the strength of the State’s other

  evidence against Brown, even without Barton’s testimony.

           The evidence against Brown on the distribution charge was overwhelming. Undercover

  officers visually monitored the controlled buy. They made and presented to the jury an audio

  recording of the transaction. Most importantly, Brown testified that he sold heroin to Barton on

  July 11, 2014. (Trial Tr. at 205, 212.) Although he claimed that the heroin he possessed after the

  sale was for his personal use, Investigator Watson, a law enforcement officer with 13 years of

  experience investigating drug trafficking, testified that the heroin did not appear consistent with

  personal use, based on quantity, packaging, and the location where Brown kept it on his person.

  Because Brown admitted the distribution to Barton, nothing undermines confidence in his

  conviction for that offense, whether by guilty plea or otherwise. Because Barton’s testimony had

  nothing to do with Brown’s intent regarding the heroin found on his person at the time of his arrest,

  the cumulative evidence to impeach Barton has no logical effect on the outcome of the jury’s

  verdict on the possession with intent to distribute charge. Because the wrongfully withheld

  evidence was thus not material, there was no due process violation, and withholding the evidence

  did not justify setting aside the verdict or allowing Brown to withdraw his guilty plea. 8




           8
             Brown’s focus on Hill v. Lockhart, 474 U.S. 52 (1985) is misplaced. That case involved a defendant who
  pled guilty because of erroneous advice of counsel. While the case could be argued in support of one of Brown’s
  other issues, this claim alleges ineffective presentation of a motion to withdraw his plea because of after-discovered
  Brady evidence. Therefore, Brady and its progeny, not Hill, supplies the appropriate analysis.


                                                           16
Case 7:19-cv-00566-GEC-PMS Document 23 Filed 07/31/20 Page 17 of 28 Pageid#: 200




         Because Brown’s motion to set aside his conviction and his guilty plea due to the Brady

  violation was not adequately supported by the facts or the law, Brown could not be prejudiced by

  any alleged deficiency in counsel’s preparation for the motion. Therefore, the court concludes that

  this claim is not substantial, and the court will grant the respondent’s motions to dismiss as to

  claim 1.

         2. Claim 2: Ineffective assistance of trial counsel in advising Brown that the entrapment
            defense did not apply to his case

         This claim must fail because Brown can prove neither deficient performance nor prejudice.

  Entrapment clearly did not apply to Brown’s case, and Brown would not have been entitled even

  to a jury instruction on this defense.

         As Brown correctly writes in his petition, “Entrapment is the conception and planning of

  an offense by an officer, and his procurement of its commission by one who would not have

  perpetrated it except for the trickery, persuasion, or fraud of the officer.”          McCoy v.

  Commonwealth, 385 S.E.2d 628, 630 (Va. Ct. App. 1989). However, Brown fails to include the

  rest of the description: Entrapment occurs when the “criminal conduct was the product of creative

  activity [by the police] that implants in the mind of an otherwise innocent person the disposition

  to commit an offense and induce its commission in order to prosecute.” Id. (emphasis added).

  Brown’s criminal record reflects that he had distributed drugs many times over the years and had

  been convicted of drug distribution more than twice before. He admitted that he had given heroin

  to Barton on previous occasions. Giving the drug to another is still a form of distribution and

  carries the same penalty. Brown’s individual criminal history and his history of prior dealings

  with Barton establish his propensity to commit the crime. When one is already predisposed to

  commit a criminal act, police use of an informant cannot be said to provide “an innocent person

  with the intent to commit a crime.” Id. at 631.

                                                    17
Case 7:19-cv-00566-GEC-PMS Document 23 Filed 07/31/20 Page 18 of 28 Pageid#: 201




           The defense of entrapment is based on a rule of fairness which bars a conviction resulting

  from improper police conduct. There is nothing improper in the use of informers to provide

  opportunities for a willing person to commit a crime. Schneider v. Commonwealth, 337 S.E.2d

  735, 736 (Va. 1985). In Neighbors v. Commonwealth, 197 S.E.2d 207, 208–09 (Va. 1973), the

  Supreme Court of Virginia held that the defendant was not entitled even to a jury instruction on

  entrapment, because the evidence was insufficient, as a matter of law, to show entrapment. In that

  case, the informant begged the defendant for drugs on more than one occasion. The defendant had

  sold to the informant in the past. This time, the defendant advised the informant that he was trying

  to get out of the drug life and that he had nothing for the informant. Eventually, the defendant

  agreed to see what he could find for the informant, found him two morphine pills, and sold them

  to the informant. Id. The Court held, “When the evidence is viewed in the light most favorable to

  the theory of entrapment, it is clear that all the police and Patterson did was to afford an opportunity

  for the commission of the offense, an opportunity the defendant willingly accepted. Therefore, the

  evidence was insufficient, as a matter of law, to create a jury issue on entrapment.” Id. Neighbors

  remains the law in Virginia and was relied upon by the Court in McCoy, the case which Brown

  cited.

           Brown’s facts provide even less support for entrapment than the facts in Neighbors. Thus,

  counsel committed no legal error in advising Brown that entrapment did not apply to his case.

  Because counsel’s advice was sound, Brown was not prejudiced by relying upon that advice.

  Because Brown cannot show either deficient performance or prejudice on this claim, the court

  concludes that it is not a substantial claim. The court will grant the respondent’s motions to dismiss

  as to Claim 2.




                                                    18
Case 7:19-cv-00566-GEC-PMS Document 23 Filed 07/31/20 Page 19 of 28 Pageid#: 202




         3. Claim 3: Ineffective assistance of counsel in failing to introduce evidence that the
            Commonwealth’s Attorney knowingly presented false, perjured, and misleading
            testimony from Barton

         Brown fails to prove either deficient performance or prejudice on this claim. As discussed

  in Claim 1, Brown has not established that Barton committed perjury. From court files in

  Shenandoah County, it is clear that Barton was never formally charged with a drug offense before

  her undercover purchase from Brown on July 11. Further, Barton’s children were facing charges

  for which she hoped she could obtain leniency. At most, her testimony can be construed as a half-

  truth because of information she omitted, such as hoping to get a favorable sentence for herself as

  well as for her children.

         Equally absent is any proof that the Rockingham County Commonwealth’s Attorney’s

  Office knew what Barton’s motives were in working with different law enforcement officers in

  Shenandoah and Rockingham Counties. Brown concedes in his argument, “The prosecutor’s lack

  of actual knowledge that testimony is false does not automatically excuse his failure to disclose

  the truth.” (Pet. 39, ECF No. 1.) In a claim for failure to disclose exculpatory evidence under

  Brady, lack of actual knowledge is indeed irrelevant, but this claim is for knowingly presenting

  false, perjured testimony. Napue v. Illinois, 360 U.S. 264, 269 (1959). Brown has failed to show

  that Barton’s testimony was perjured and has not stated facts, as opposed to conclusions, showing

  that the prosecutor actually knew of any perjury. Therefore, Brown has failed to establish that

  counsel was deficient in failing to present a false testimony argument.

         Even if Barton’s testimony was misleading because it was incomplete, as discussed in

  Claim 1, Brown suffered no prejudice from the omissions. During trial, counsel established that

  Barton was a heroin addict, that she had pending drug charges of her own, that she was motivated

  by a desire to secure better sentences for her children, and that she had distributed heroin herself,



                                                   19
Case 7:19-cv-00566-GEC-PMS Document 23 Filed 07/31/20 Page 20 of 28 Pageid#: 203




  even after she stopped using the drug. Particularly in light of Brown’s admission that he sold

  heroin to Barton on July 11, 2014, and that he had given her heroin on previous occasions, Barton’s

  failure to testify about additional pending drug charges against her, and her failure to volunteer

  that she also hoped for a lenient sentence for herself, had no bearing on the outcome of the trial.

  Because Brown cannot demonstrate deficient performance or prejudice, this is not a substantial

  claim, and the court will grant respondent’s motions to dismiss as to claim 3.

         4. Claim 4: Ineffective assistance of counsel in advising Brown that he could appeal the
            double jeopardy/duplicative indictment issue even if he pled guilty to one of the
            indictments

         This contention is the only claim that the state habeas court did not consider untimely, but

  Brown nonetheless procedurally defaulted this claim by failing to appeal it to the Supreme Court

  of Virginia.   Nevertheless, because the claim alleges ineffective assistance of counsel and

  otherwise falls within the parameters of Martinez, 566 U.S. at 14, as previously discussed, this

  court can consider the issue if it presents a substantial claim.

         The Circuit Court held that Brown failed to show deficient performance by counsel in

  recommending a guilty plea and failed to show prejudice. The court agrees that Brown cannot

  demonstrate deficient performance in the advice to plead guilty; therefore, it is unnecessary to

  consider the prejudice prong. Strickland, 466 U.S. at 697.

         The Circuit Court based its finding that counsel performed adequately on the overall

  recommendation to plead guilty, without mentioning the advice regarding the right to appeal the

  double jeopardy determination. The Court’s factual and legal determinations are reasonable. This

  court also notes that counsel did not mis-advise Brown on the right to appeal. In 1975, the United

  States Supreme Court specifically held that a double jeopardy claim is not waived solely by a

  guilty plea. Menna v. New York, 423 U.S. 61, 62 (1975). Although several constitutional claims



                                                    20
Case 7:19-cv-00566-GEC-PMS Document 23 Filed 07/31/20 Page 21 of 28 Pageid#: 204




  are automatically relinquished by a guilty plea, the Court continues to recognize the holding in

  Menna, that “a plea of guilty to a charge does not waive a claim that—judged on its face—the

  charge is one which the State may not constitutionally prosecute.” Class v. United States,

  __U.S.__, 138 S. Ct. 798, 803–804 (2018). A plea of double jeopardy is a claim that the state may

  not validly convict the defendant, no matter how clearly his factual guilt is established. Id. at 804.

         There are circumstances under which a double jeopardy claim might be waived. For

  example, a written plea agreement could have terms explicitly waiving the right to raise the issue

  on appeal, and if the plea and waiver are voluntary, knowing, and intelligent, then such waiver

  would be binding. Id. at 802. When a defendant pleaded guilty to two indictments that on their

  faces described two separate conspiracies, his act of pleading guilty admitted the facts alleged in

  both indictments. Because the defendant could not prove from the indictments and existing record

  that the two charges were, in fact, the same, his double jeopardy claim did not survive the guilty

  plea. Id. at 804 (discussing United States v. Broce, 488 U.S. 563 (1989)).

         The Court of Appeals of Virginia in a recent unpublished opinion discussed the

  survivability of double jeopardy claims after a guilty plea, in light of the Supreme Court’s decisions

  in Menna and Broce, recognizing that a double jeopardy claim survives a guilty plea. Saunders v.

  Commonwealth, No. 1828-16-1, 2017 WL 4890812, at *3 (Va. Ct. App. Oct. 31, 2017). The Court

  in Saunders further noted that Rule 5A:18 bars a litigant from raising a claim in the Court of

  Appeals if the argument was not made first to the Circuit Court. Id. at *2. Brown’s counsel made

  the argument before the trial court, so Rule 5A:18 was not a bar to Brown’s raising the double

  jeopardy issue on appeal.




                                                   21
Case 7:19-cv-00566-GEC-PMS Document 23 Filed 07/31/20 Page 22 of 28 Pageid#: 205




         Because Brown’s counsel properly advised him on the law, there was no deficient

  performance. Therefore, this claim is not substantial, and the court will grant the motions to

  dismiss as to claim 4.

         5. Claim 6: Ineffective assistance of trial and appellate counsel in failing to challenge
            fatally flawed indictments on due process grounds

         a. Trial counsel

         If the indictments against Brown were sufficient, then his trial counsel performed

  adequately, and Brown suffered no prejudice from the failure to challenge the indictments on due

  process grounds. The Virginia Code sets forth the requirements for indictments under state law:

                 The indictment or information shall be a plain, concise and definite
                 written statement, (1) naming the accused, (2) describing the offense
                 charged, (3) identifying the county, city or town in which the
                 accused committed the offense, and (4) reciting that the accused
                 committed the offense on or about a certain date. In describing the
                 offense, the indictment or information may use the name given to
                 the offense by the common law, or the indictment or information
                 may state so much of the common law or statutory definition of the
                 offense as is sufficient to advise what offense is charged.

  Va. Code § 19.2-220. The indictment should also cite the statute that defines the offense, or if

  none, the statute that prescribes the punishment for the offense. Va. S. Ct. Rule 3A:6(a).

         The purpose of an indictment is to give the accused “notice of the nature and character of

  the accusations against him” so that he can adequately prepare his defense.                  Sims v.

  Commonwealth, 507 S.E.2d 648, 652 (Va. Ct. App. 1998). Ordinarily, if the indictment tracks the

  language of the statute, then the indictment sufficiently charges the offense, so long as the statutory

  language in the indictment includes all material elements of the offense. Id.




                                                    22
Case 7:19-cv-00566-GEC-PMS Document 23 Filed 07/31/20 Page 23 of 28 Pageid#: 206




          Both heroin indictments described the offenses charged against Brown by tracking the

  language of Virginia Code § 18.2-248, 9 alleging that Brown “did unlawfully and feloniously

  manufacture, sell, give, or distribute or possess with the intent to manufacture, sell, give or

  distribute a schedule I controlled substance, namely heroin.” The indictment named Brown,

  identified Rockingham County as the place of occurrence, and alleged that the offense occurred

  on or about July 11, 2014. Finally, the indictment cited Code § 18.2-248. Furthermore, a

  defendant may seek a bill of particulars to supplement the indictment, under Virginia Code § 19.2-

  230, if he feels that the indictment fails to clearly identify all material elements of the offense.

          Where the accused has been given adequate notice of the nature and character of the

  accusation, then any other alleged error related to the indictment is harmless. Sims, 507 S.E.2d at

  653. For example, the defendant in Sims was charged with burglary; the indictment, tracking the

  language of the statute, alleged that the defendant “did break and enter in the daytime, or enter in

  the nighttime.” Id. The defendant’s motion for bill of particulars was denied. The appellate court

  held that the defendant was not prejudiced by the failure to grant the bill of particulars because the

  evidence introduced at the preliminary hearing indicated that the entry occurred during the

  daytime, so he had adequate knowledge of each element the prosecution intended to prove. Id.

  Further, on another indictment alleging abduction “by force, threat or intimidation,” the appellate

  court held that the defendant was not entitled to a bill of particulars providing details about the

  nature of the force used, because the defendant was otherwise put on notice of the nature of the

  charge against him, and the government was not required to disclose the specific evidence that it

  would offer to prove the element. Id. at 654–55.


          9
            The statutory language in effect in July 2014 was “Except as authorized in the Drug Control Act (§ 54.1-
  3400 et seq.), it shall be unlawful for any person to manufacture, sell, give, distribute, or possess with intent to
  manufacture, sell, give or distribute a controlled substance or an imitation controlled substance.” Va. Code § 18.2-
  248(A).

                                                          23
Case 7:19-cv-00566-GEC-PMS Document 23 Filed 07/31/20 Page 24 of 28 Pageid#: 207




          The Court of Appeals of Virginia has noted that Code § 18.2-248 “charges a single offense

  that can be committed by several means.” Rush v. Commonwealth, No. 2058-94-2, 1996 WL

  130942, at *2 (Va. Ct. App. March 26, 1986). The defendant in Rush was charged with four counts

  of distributing cocaine in violation of § 18.2-248(a). Each indictment cited Code § 8.2-248 and

  alleged that the defendant “did unlawfully and feloniously sell, give or distribute cocaine, a

  Schedule II controlled substance.” Id. at *1. The defendant objected to the indictments, claiming

  that each indictment was duplicitous, improperly charging him with more than one offense. The

  Rush Court disagreed, holding that “sell, give, or distribute” were different means of

  accomplishing the same offense. The Court further noted that even if the indictments were

  duplicitous, the proper remedy would be requiring the government to elect the charge on which it

  would proceed under each indictment. Id. at *2.

          Brown’s two indictments for heroin distribution offenses were charged under the same

  Code section as Rush’s charges. There was no “fatal flaw” in the indictments; they alleged a

  violation of the statute, tracking the language of the statute. As in Sims, at least by the time of the

  motion hearing on March 2, 2015, Brown was fully aware that one indictment alleged the sale of

  heroin to Barton and the other alleged possession with intent to sell the heroin that was on his

  person at the time of his arrest. Based on the longstanding principles expressed in the above cases,

  Brown’s trial counsel was not deficient for failing to raise a due process issue, nor did Brown

  suffer any prejudice from that omission. Accordingly, this claim alleging ineffective assistance of

  trial counsel is not substantial.

          b. Appellate Counsel

          The rule in Martinez, allowing a federal court to consider an otherwise procedurally barred,

  substantial claim for ineffective assistance of counsel if the default is caused by absence of counsel



                                                    24
Case 7:19-cv-00566-GEC-PMS Document 23 Filed 07/31/20 Page 25 of 28 Pageid#: 208




  or ineffective assistance of counsel in a state habeas proceeding, applies only to claims of

  ineffective assistance of trial counsel. The Supreme Court refused to extend this exception to

  allegations of ineffective assistance of appellate counsel. Davila v. Davis, __U.S.__, 137 S. Ct.

  2058, 2064 (2017). Thus, defaulted claims of ineffective assistance by appellate counsel cannot

  be raised in federal habeas unless the petitioner shows both cause for the default and prejudice.

  Coleman, 501 U.S. at 750. Lack of counsel or ineffective assistance of counsel at state habeas

  proceedings does not constitute cause, because there is no constitutional right to counsel in state

  post-conviction proceedings, and thus, there can be no deficiency that amounts to deprivation of

  the constitutional right to counsel. Id. at 755.

         Further, for the same reasons discussed in the evaluation of trial counsel’s performance,

  Brown cannot demonstrate actual prejudice from the alleged constitutional error of appellate

  counsel. Because Brown has not demonstrated a substantial claim for ineffective assistance of

  trial counsel and has not demonstrated cause and prejudice to overcome the default of the claimed

  ineffective assistance of appellate counsel, the court will grant the motions to dismiss as to Claim

  6.

         6. Claim 7: Ineffective assistance of trial and appellate counsel in failing to properly
            challenge his conviction on the basis of double jeopardy

         a. Trial counsel

         Brown alleges that trial counsel failed to properly challenge his conviction on the basis of

  double jeopardy. However, trial counsel raised the double jeopardy issue in a pre-trial motion

  filed with the trial court on February 25, 2015. Among other cases, counsel cited Lane v.

  Commonwealth, 659 S.E.2d 553 (Va. Ct. App. 2008), the same case Brown discusses in his

  amended federal petition. Counsel ably argued Lane and its applicability to Brown’s case at the

  motion hearing on March 2, 2015. (Hr’g Tr. at 6–8, March 2, 2015.) When the trial court overruled

                                                     25
Case 7:19-cv-00566-GEC-PMS Document 23 Filed 07/31/20 Page 26 of 28 Pageid#: 209




  the motion on March 13, 2015, Brown’s exception to the ruling was noted. (Hr’g Tr. at 5, March

  13, 2015.) Brown has failed to identify anything trial counsel should have done differently to

  “properly” raise the issue. Accordingly, he has shown no deficiency in counsel’s performance.

         Nor has Brown demonstrated any prejudice. The trial court found that the evidence

  supported the existence of two separate and distinct criminal violations. (Hr’g Tr. at 3–5, March

  13, 2015.) These factual findings are supported by the record, and the law supports the legal

  conclusion that no double jeopardy violation occurred. The first offense, the one to which Brown

  pled guilty, was distribution (sale) of heroin to Barton. That transaction was complete when Barton

  paid Brown the money, took possession of the drugs from him, and departed. The second offense,

  possession with intent to distribute, required proof of different factual elements than the first

  offense and occurred after the sale to Barton was complete, because Brown continued to possess

  other drugs with the intent to distribute. The trial court found these circumstances different from

  those in Lane, where the defendant had some oxycodone in one pocket, more oxycodone in a

  different pocket, and a bottle of oxycodone in his house (directly behind him, as he was standing

  in his yard). Those circumstances did not justify three separate charges of possession with intent

  to distribute. Lane, 659 S.E.2d at 560–61.

         Brown’s situation is more comparable to that of the defendants in Peake v. Commonwealth,

  614 S.E.2d 672 (Va. Ct. App. 2005) and in Shears v. Commonwealth, 477 S.E.2d 309 (Va. Ct.

  App. 1996). In Peake, the defendant had a small quantity of marijuana in his pocket and a

  marijuana pipe near him. Elsewhere in his home, he had a large red lockbox with a larger amount

  of marijuana divided into separate packages, digital scales, and sums of cash. Even though both

  quantities of marijuana were possessed at the same time and in close proximity to one another, the

  context supported finding that the defendant could be prosecuted both for simple possession of



                                                  26
Case 7:19-cv-00566-GEC-PMS Document 23 Filed 07/31/20 Page 27 of 28 Pageid#: 210




  marijuana, for the small amount in his pocket, and possession with intent to distribute marijuana

  for the bags in the lockbox, without violating double jeopardy. Peake, 614 S.E.2d at 676. In

  Shears, the defendant was arrested when he arrived at an informant’s trailer to deliver cocaine. He

  was charged with possession with intent to distribute the bag of cocaine found on his person. After

  his arrest, officers obtained a search warrant for defendant’s home, where more quantities of

  cocaine were found, and he was also charged for possession with intent to distribute that cocaine.

  In holding that his convictions for both charges did not violate double jeopardy, the appellate court

  noted that “each distinguishable incident of the offending conduct constitutes a ‘unit of

  prosecution’ for violation of the statute.” Shears, 477 S.E.2d at 312. Brown’s distribution to

  Barton was one distinguishable incident of violating the drug distribution statute; his possession

  of more heroin after the sale to Barton was over, in a quantity inconsistent with personal use, was

  a separate violation of the statute.

          Because counsel argued that double jeopardy barred separate convictions on the two

  indictments, there was no deficient performance. Neither was Brown prejudiced; the Court

  decided the issue against him based on the Court’s interpretation of the caselaw, not because of

  counsel’s performance. Accordingly, this court concludes that this claim is not substantial.

          b. Appellate Counsel

          As with the previous claim for ineffective assistance of appellate counsel, this defaulted

  claim cannot be raised in federal habeas unless the petitioner shows both cause for the default and

  actual prejudice. Coleman, 501 U.S. at 750. Lack of counsel during state habeas proceedings is

  not sufficient cause, and Brown has offered no other cause. Further, for the reasons just discussed,

  Brown was not prejudiced by appellate counsel’s failure to properly raise the double jeopardy




                                                   27
Case 7:19-cv-00566-GEC-PMS Document 23 Filed 07/31/20 Page 28 of 28 Pageid#: 211




  issue. The court concludes that Brown has failed to overcome his procedural default on this claim.

  For the reasons stated, the court will grant the motions to dismiss as to claim 7.

                                           III. CONCLUSION

         After careful review of the petition, the amended petition, the motions to dismiss, and

  pertinent parts of the state court records, transcripts, and decisions, the court concludes that the

  respondent’s motions to dismiss must be granted. An appropriate order will issue this day.

         ENTER: ThisVW day of July, 2020.



                                                        ____________________________________
                                                        Senior United States District Judge




                                                   28
